
	

114 S2660 IS: Veterans Health Administration Spending Transparency and Oversight Act of 2016
U.S. Senate
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2660
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2016
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide for
			 an evaluation and report on the costs of health care furnished by the
			 Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans Health Administration Spending Transparency and Oversight Act of 2016.
		2.Evaluation and report on costs of health care furnished by Department of Veterans Affairs
 (a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7330B.Evaluation and report on costs of health care furnished by Department
 (a)EvaluationThe Secretary shall provide for an ongoing evaluation of the costs of hospital care, medical services, and nursing home care furnished to veterans eligible for such care or services as compared to the costs of the same care or services furnished in the private sector.
 (b)Entity To conduct evaluationThe Secretary may enter into a contract with a federally funded research and development center to conduct the evaluation under subsection (a).
 (c)ReportNot later than March 1 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the evaluation conducted under subsection (a) during the year preceding the submittal of the report.
 (d)DefinitionsIn this section, the terms hospital care, medical services, and nursing home care have the meanings given those terms in section 1701 of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7330A the following new item:
				
					
						7330B. Evaluation and report on costs of health care furnished by Department..
			
